DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Applicants amendments have included the below limitations that have not been found in the prior art searches. As a result of the included limitations the claims dated 1/4/22 are deemed allowable.

The closest piece of prior art is Harris US 2016/0059516 in view of Harashige US 2015/0004860 and US Darby 2015/0152578. The current claims are distinguished from Harris, Harashige and Darby at least because Harris, Harashige and Darby does not teach, suggest, or disclose a waistband for an article of apparel, comprising: a waistband element including: a textile element having a first planar surface, a second surface opposite the first planar surface, and a top textile edge associated with an opening in the waistband element; and a polymer element having a continuous top perimeter edge, a continuous bottom perimeter edge, and a web of polymer material extending between the continuous top perimeter edge and the continuous bottom perimeter edge, ……Page 2 of 10 4850-0224-2037 viReply to Office Action of: 08/04/2021the polymer element having a first side opposite a second side, the continuous top perimeter edge extending from the first side to the second side in parallel with the top textile edge, the bottom continuous perimeter edge extending from the first side to a midpoint and onto the second side, the continuous bottom perimeter edge diverging from the continuous top perimeter edge from the first side to the midpoint and converging with the continuous top perimeter edge from the midpoint to the second side, wherein the midpoint is centered on a back of the article of apparel, wherein the bottom continuous perimeter edge transitions from diverging to converging only at the midpoint.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732